Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1716
                      Lower Tribunal No. 18-23823A
                          ________________


                           Justin Earnshaw,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.